Title: To Benjamin Franklin from Isaac All, 30 April 1765
From: All, Isaac
To: Franklin, Benjamin


Dear Sir
[Ham]burgh 30th. April 1765
Your favour of the 3d. March I answer’d the 12th. which I hope Came to your hand when I wrote I expected to have had the pleasure of Seeing in a Short time but a Misfortune happening has keept me here Contrary to my expectation on the 8th. Instant in a Very hard gale of wind my Ship was drove on Shore when She was near loaded and At high Water Circumstances which Agravated our distress as we ware Oblig’d to take out All the Cargo and the tide never returning Sufficient to float her as the wind intirely governs the tide here. I am impatiently waiting a Change as it has been Contrary ever Since I have [been] on Shore. I took the liberty to beg your direction Concerning Erecting A rod to Atract the Lightning as there is no part of the Gentlemans House with An upright Side beg to know whether the rod may run Angleing. I hope you have had late letters from home and that every body is well. Pray [torn] when you Write them. I am with Respect Dear Sir Your Affectionate Kinsman and Most Humble Servant
Isaac All
 
Addressed: To / Benjamin Franklin Esqr. / At Mrs. Stevensons Craven / Street / London
